Citation Nr: 1512638	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-33 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee condition.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to the benefit currently sought on appeal.

The RO reopened the Veteran's previously denied claim for service connection in the October 2012 supplemental statement of the case.  Regardless, the Board must first determine whether the Veteran has submitted new and material evidence as a jurisdictional matter.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In a decision of May 2010, the Board denied entitlement to service connection for a left knee injury and for a right knee injury, based on findings that chronic disabilities were not incurred during the Veteran's active military service and that minimal degenerative joint disease (DJD) did not manifest in the year following discharge from service.

2.  Evidence received since the prior denial of service connection for a left knee condition and a right knee condition was not previously submitted, relates to an unestablished fact necessary to substantiate the claims, and is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial

3.  The Veteran's bilateral knee disability is etiologically related to active service.





CONCLUSIONS OF LAW

1.  The May 2010 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  Because the evidence received since the May 2010 Board decision is new and material, the claims for entitlement to service connection for left and right knee conditions are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to service connection for a left knee condition have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for entitlement to service connection for a right knee condition have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the grant of the Veteran's motion to reopen and the full grant of benefits with regard to the Veteran's claim for a bilateral knee disability, further development concerning VA's duties to notify and assist under the VCAA, 38 U.S.C.A. §§ 5100 (West 2014), would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Application to Reopen Based on New and Material Evidence

In May 2010, the Board denied service connection based on a finding of the lack of a nexus between the Veteran's current bilateral knee disability and a disease or injury in service.  While the Veteran contended that he had chronic knee problems related to his military service, the Board found no medical evidence in the record to support the Veteran's assertion, and his statements did not constitute a competent nexus opinion.  That decision has become final.

A final decision may only be reopened based on the submission of new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed for the limited purpose of deciding whether it is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  The phrase "raise a reasonable possibility of substantiating the claim" does not represent a third element of the legal standard for new and material evidence.  Rather, it is simply a component of the question of what is new and material evidence and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by, or on behalf of, a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  In the instant case, the pertinent evidence of record at the time of the May 2010 Board decision consisted of the Veteran's service treatment records, statements of the Veteran, a July 2007 private treatment record from Dr. Christopher Payne, and an April 2006 VA medical examination report.

Since May 2010, the following evidence has been added to the claims folder: statements of the Veteran, private medical records from Dr. Edwin Avbuere dated September 2010 and January 2011, private treatment records of Dr. Cristopher Payne dated July 2207 and June 2008, and copies of service treatment records.  The July 2007 treatment record of Dr. Payne and the Veteran's service treatment records were considered by the Board in its order of May 2010 and are not new.  In addition, the statements of the Veteran repeat arguments already of record; they are therefore cumulative and not new.

The June 2008 treatment record of Dr. Payne and the September 2010 and January 2011 treatment records of Dr. Avbuere are new because they were not before the Board in May 2010.  This new evidence is also material as it relates to the reason the claims were previously denied in the last adjudication of May 2010.  Specifically, the September 2010 and January 2011 statements of Dr. Avbuere address the nexus issue that was the basis for the Board's denial of the Veteran's claim in May 2010.  The Board determined in May 2010 that the etiology of the Veteran's knee condition was an unestablished fact necessary to substantiate the claim.  The private medical opinion of Dr. Avbuere speaks directly to that unestablished fact.  Accordingly the new private medical evidence offered by the Veteran is material to the aspect of service connection that was found to be lacking in the prior final Board decision.

Finding that new and material evidence has been received, the Board reopens the claims of service connection for conditions of the left knee and right knee.

Service connection for knee disabilities

The Veteran seeks service connection for disabilities of the left knee and right knee.  Service treatment records of May 1980 show that the Veteran was seen for bilateral knee pain caused by running.  He was also treated in November 1986 for his left knee that he injured while playing basketball.  A diagnosis of chondromalacia was documented.

The Veteran underwent a VA examination for his knee disabilities in April 2006.  The VA examiner, based on a review of the Veteran's history and a clinical evaluation, determined that it was more likely than not that the Veteran's bilateral knee pain was not due to, or aggravated by, the bilateral knee pain noted during his military service.  Rather, in the examiner's opinion, the minimal spurring shown by x-rays indicated degenerative joint disease.  The examiner also noted that there had been no evidence of knee problems at discharge from service and no continuity of care in the 16 years from discharge to the Veteran's first post-service treatment for his knees.  The April 2006 examiner further observed that the Veteran's "pain is out of proportion to the physical findings and the x-ray findings."  In the examiner's opinion, "the Veteran severely overreacts to any kind of function testing."

Subsequent to the April 2006 examination, a June 2008 right-knee MRI report was added to the Veteran's claims file.  See June 2008 private treatment record of Dr. Payne.  The record also now contains letters of September 2010 and January 2001 from the Veteran's private treating physician, Dr. Avbuere, which state the doctor's opinion that the Veteran continues to suffer from the chondromalacia with which he was diagnosed during service in 1986.  According to Dr. Avbuere, the 2008 MRI scan of the Veteran shows high-grade chondromalacia of the knee.  The disease has caused intermittent and progressive symptoms in the Veteran's case, and the Veteran's bilateral knee condition is a "persistence and progression from the knee findings during [the Veteran's] military service."  See January 2011 private treatment record.  It is the opinion of the Veteran's treating physician that his bilateral knee condition is a progression of the initial disease process shown in service.  See September 2010 private treatment record.

The Board finds that the January 2011 positive nexus opinion of the Veteran's private treating physician carries more weight than the negative nexus opinion of the April 2006 medical examiner, who did not have access to the most recent medical records of the Veteran.  The most recent medical evidence in the record now plainly indicates that the Veteran's bilateral knee condition is related to active military service.  See September 2010 and January 2011 private treatment records.  At a minimum, the evidence as to whether the Veteran's disabilities are related to his service must be considered in equipoise, in which case it is appropriate to invoke VA's doctrine of reasonable doubt and to grant the claims.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Accordingly, service connection for the Veteran's left knee condition and right knee condition is granted.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a left knee condition having been submitted, the claim to reopen is granted.

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a right knee condition having been submitted, the claim to reopen is granted.

Service connection for a left knee condition is granted.

Service connection for a right knee condition is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


